DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on August 25, 2022. Claim 1-11 are canceled. Claim 12 is amended. Claims 13-25 are new. Claims 12-25 are pending and examined herein.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 12-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As per claims 1 and 12, they recite "the target period" however there is an antecedent basis issue. Did the Applicant mean to recite "the future target period"? Appropriate correction is required.
	
	Additionally, per claim 12, it recites in the preamble "A computer-implemented method" and the body of the claim is silent as to where the computer implementation takes place, accordingly the claim is indefinite as the Examiner was unable to ascertain metes and bounds of computer implementation, i.e. where does the computer implementation take place as it pertains to the body of the claim (see Ex parte Langemyr - an informative Board of Appeals decision)? Appropriate correction is required.
	As per claims 13-22, they are rejected for failing to cure the above noted deficiency with respect to claim 12. Appropriate corrections are required.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 12-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 12-22 are a method; and claims 23-25 are an apparatus. Thus, each claim 12-25, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 12-25 is as follows: 
12. (Currently Amended) A computer-implemented method for creating a programmatic advertising delivery plan related to a target advertising campaign, the method comprising: reading event planning information from a memory; reading target condition information indicating a target condition from the memory; creating the delivery plan; and writing in the memory the delivery plan created, the event planning information being planning information on an external event in a future target period, the external event being an event of which implementation is plannable in advance, of which implementation or notification of the implementation affects results of programmatic advertising, and which is different from programmatic advertising delivery, the target condition being a condition related to results of the programmatic advertising in the future target period, the creating the delivery plan comprising- learning a prediction model through memory learning using learning data, the learning data including past event planning information, a past programmatic advertising delivery plan, and past results of the programmatic advertising; and predicting the results of the programmatic advertising in the future target period based on the event planning information, a programmatic advertising delivery plan in the future target period, and the prediction model, and creating the programmatic advertising delivery plan in the future target period so that the predicted results approach results indicated in the target condition information, and the prediction model being a model for predicting the results of the programmatic advertising based on the event planning information and the programmatic advertising delivery plan.  
13. (New) The method according to claim 12, wherein the learning data includes the event planning information in a first period in a campaign period of the target advertising campaign, the programmatic advertising delivery plan in the first period, and the results of the programmatic advertising in the first period, and wherein the learning includes learning, using the learning data, a prediction model for predicting results of the programmatic advertising in a second period later than the first period in the campaign period.  
14. (New) The method according to claim 12, wherein the learning the prediction model includes learning the prediction model through memory learning based on at least one of neural network, support vector memory, decision tree, Bayesian network, linear regression, multivariate analysis, or logistic regression analysis.  
15. (New) The method according to claim 12, wherein the event planning information includes at least one of: information on a reserved advertising delivery plan; planning information on a press release for goods or services related to the advertising campaign; planning information on an exhibition for the goods or services; and information indicating a broadcast schedule or a delivery schedule of a program of a contents output device that outputs contents.  
16. (New) The method according to claim 12, further comprising: reading the programmatic advertising delivery plan in the target period from the memory, wherein the prediction model comprises a first prediction model and a second prediction model, the first prediction model being a model that enables prediction of results of the external event based on the event planning information, and the second prediction model being a model that enables prediction of the results of the programmatic advertising based on the results of the external event and the programmatic advertising delivery plan, and wherein the creating comprises:  predicting, using the first prediction model, the results of the external event in the target period based on the event planning information; predicting, using the second prediction model, the results of the programmatic advertising in the target period based on the results of the external event in the target period predicted and the programmatic advertising delivery plan in the target period; and changing the programmatic advertising delivery plan in the target period so that the results of the programmatic advertising in the target period predicted approach the results indicated in the target condition information.  
17. (New) The method according to claim 12, further comprising: reading, from the memory, information on a budget amount related to the programmatic advertising delivery in the target period, wherein the creating includes creating the programmatic advertising delivery plan in the target period based on the budget amount.  
18. (New) The method according to claim 17, wherein the creating includes creating the delivery plan such that a total programmatic advertising cost in an entire campaign period of the advertising campaign is the budget amount at an end of the campaign period.  
19. (New) The method according to claim 17, wherein the information on the budget amount includes information on a budget amount in each of multiple periods obtained by dividing the target period, and wherein the creating includes creating the delivery plan such that programmatic advertising costs in each of the multiple periods are the budget amount in the corresponding period.  
20. (New) The method according to claim 12, wherein the creating includes creating the delivery plan such that programmatic advertising costs in a first period are greater or smaller than programmatic advertising costs in a second period, the first period being a portion of the target period during which the external event is implemented or the results of the external event are equal to or greater than a first threshold, the second period being a portion of the target period during which the external event is not implemented or the results of the external event are equal to or smaller than a second threshold, the second threshold being equal to or smaller than the first threshold.  
21. (New) The method according to claim 12, further comprising: executing a filtering process on the event planning information, wherein the filtering process is a process to extract the event planning information which affects results of specific programmatic advertising from the event planning information.  
22. (New) The method according to claim 12, further comprising: executing a difference detection process on the event planning information, the difference detection process being a process to detect a difference between the event planning information newly acquired and the event planning information already acquired, and updating the prediction model using the difference detected.  
23. (New) A planning device for creating a programmatic advertising delivery plan related to a target advertising campaign, the planning device comprising: a processor; and a memory storing instructions for causing the processor to perform a planning process, the planning process comprising: reading event planning information from the memory; reading target condition information indicating a target condition from the memory; creating the delivery plan; and writing in the memory the delivery plan created, the event planning information being planning information on an external event in a future target period, the external event being an event of which implementation is plannable in advance, of which implementation or notification of the implementation affects results of programmatic advertising, and which is different from programmatic advertising delivery,  the target condition being a condition related to results of the programmatic advertising in the future target period, the creating the delivery plan comprising: predicting the results of the programmatic advertising in the future target period based on the event planning information, the programmatic advertising delivery plan in the future target period, and a prediction model, and creating the programmatic advertising delivery plan in the future target period so that the predicted results approach results indicated in the target condition information, the prediction model being a model for predicting the results of the programmatic advertising based on the event planning information and the programmatic advertising delivery plan; and learning the prediction model through memory learning using learning data, the learning data including the event planning information in a past, the programmatic advertising delivery plan in a past, and the results of the programmatic advertising in a past.  
24. (New) The planning device according to claim 23, wherein the learning data includes the event planning information in first period in a campaign period of the target advertising campaign, the programmatic advertising delivery plan in the first period, and the results of the programmatic advertising in the first period, and wherein the learning includes learning, using the learning data, a prediction model for predicting results of the programmatic advertising in a second period later than the first period in the campaign period.  
25. (New) The planning device according to claim 23, wherein the learning the prediction model includes learning the prediction model through memory learning based on at least one of neural network, support vector memory, decision tree, Bayesian network, linear regression, multivariate analysis, or logistic regression analysis.  
	Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea or scheme or plan of carrying out an advertising campaign that has target condition(s) and which accounts for effects of external event in predicting, via one or more models,  results of advertising campaign and creating ad delivery plan to meet the target condition which is certain methods of organizing human activity and mathematical concepts. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations, for instance note recitation of  "model" or one or more models per claims 12-14, 16, and 22-25. Further, see MPEP 2106.04(a)(2) I. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-10 and 12 at least are as noted above via underlining, which would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), as generic computing elements. The additional elements such as computing device and machine learning are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-3 and their associated disclosure; and spec. paras. [0030]-[0036], [0050], [0069], [0073]-[0080], and [0190]-[0193]. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0002]-[0006]. The processor executing the "apply it" instruction is further connected to one or more device(s) and/or entities merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Captured or acquired data is considered insignificant extra solution activity (see MPEP 2106.05(g)). Further, the processor  analyzes acquired and/or extracted historical information about ad campaign to carry out predictive analysis to predict results of a future ad campaign. Thus, the process is similar to collecting information, analyzing it (using one or more models), and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is the ad delivery plan (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as network based communication environment e.g. Internet for transmitting data via a network and analyzing data via a generic processor implementing a machine learning model (i.e. as a field of use) to provide ad plan, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea or scheme or plan of carrying out an advertising campaign that has target condition(s) and which accounts for effects of external event in predicting, via one or more models,  results of advertising campaign and creating ad delivery plan to meet the target condition  (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-10 and 12, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea or scheme or plan of carrying out an advertising campaign that has target condition(s) and which accounts for effects of external event in predicting, via one or more models,  results of advertising campaign and creating ad delivery plan to meet the target condition - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here event information and ad plan is received and evaluated by analyzing received historical ad campaign data]; 

	(ii) (a) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, (c) Patent No.: US 6,272,495 [PCT Pub. Date 10/29/1998] note "The text object is produced by an examination of the free-format data by applying natural language processing techniques, such as parsing, which is known in the prior art. Such language processing techniques have been applied to "clean" or "scrub" databases and large and complex software systems have been applied. In each case in the prior art, however, the natural language processing has been applied to analyse the data to enable the creation of new database fields.", (d) Pub. No.: US 2011/0060645 [0090] note "The external content may be identified based on criteria including the nature of the content that can be processed. For example, content from a selectable domain may include all content that is operable to be processed by a means of semantic analysis (including approaches such as natural language processing of unstructured text, named entity extraction, mapping to linked data through open standards for semantic representation, and many other approaches that are well known in the art)."; (e) Patent No.: US 9,418,375 [Filed: 01/29/2016] note "Product recommendation program 122 determines product categorization, product characterization, product attributes, and identifies similar products using one or more known methods such as extracting information from embedded metadata, tags, using NLP, deep linguistic processing, or other known information extraction techniques to collect data used to classify and characterize the product to be rated."; and (f) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here stored user events and model coefficients are stored and retrieved] [similarly here event planning information is acquired/extracted, stored, and/or retrieved]; and

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here generic device/computer  based evaluation of abstract parameters is to be carried out using one or more models so that an ad deliver plan can be formulated that meets one or more target conditions or objectives].

	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of machine learning as follows: 

	i) Chandramouli,  Patent: US 8,442,683 note para. [0005]-[0007] and [0029]-[0033]; (ii) Lee, Pub. No.: US 2002/0107926 note para. [0020]; (iii) Kwok, Pub. No.: US 2002/0150295 note para. [0015]; (iv) Teller, Pub. No.: US 2004/0133081 [0236]-[0238]; (v) Agrawal and Srikant Patent No.: US 6546389 note "As recognized herein, the primary task of data mining is the development of models about aggregated data. Accordingly, the present invention understands that it is possible to develop accurate models without access to precise information in individual data records."; (vi) Deshpande et al., Pub. No.: US 2015/0134413 [0046] Using the target and input features, in step F3 of FIG. 1, a plurality of forecasting models are built for a product or a product category, a location, and a time window.  A plurality of forecasting models can be built using existing machine learning based methods and/or time-series forecasting methods, and using the standard training-testing-validation methods. In an exemplary embodiment, only the highest quality models with high quality (high accuracy, precision, recall, etc.) are retained.; [0078] The processing system forecasting engine 202 can also include a forecasting model building engine 224 and a forecast calculation engine 226. In the model building stage, target and input features based on a customer or a customer segment's past data are used to train, test, and validate different types of forecasting models using machine learning and/or time series forecasting based approaches.  Individual models are retained depending on the performance.  The output of plurality of these retained models can then be fused into a single model 228.  The fusion can be based on a rule-based approach or by assigning weights to individual model and combining those using ranking or combination techniques." (vii) Wei et al., Pub. No.: US 2015/0235260 [0080] Then, analysis module 532 may determine one or more predefined model(s) 546 based on event data 538 and the one or more targeting criteria. For example, analysis module 532 may use training and testing subsets of this information to generate one or more machine-learning models. The one or more  predefined model(s) 546 may allow estimates of the number of future events to be determined for terms 544 in the one or more targeting criteria 542.; (viii) Beatty, Pub. No.: US 2012/0166267 see [0177] note "the prediction of conversion rate is performed by a machine-learning system that is trained using historical purchase data available to the ad system. The training set contains instances of purchase/no purchase decisions and many data points about the (user, context, offer). For example, the training examples might contain the following data points about the offer that was made to a user: price of offer, % discount of offer, popularity of merchant, time of day, gender of user, income of user, interests of user, websites visited by user, categories of websites visited by user, search queries by user, category of business, number of friends that had purchased the offer, "closeness" of friends that had purchased the offer, physical distance between the user's home and the business, physical distance between the user's workplace and the business, the "cluster id" of the user (generated by a clustering algorithm that placed, and users into clusters based on similar attributes of preferences)."

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 12-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lewis et al. (Pub. No.: US 2012/0191529) referred to hereinafter as Lewis, in view of Cavander et al. (Pub. No.: US 2015/0317670) referred to hereinafter as Cavander.
As per claims 12 and 23, Lewis discloses,
- as per claim 12, a computer-implemented method, the method being a method for creating a programmatic advertising delivery plan related to a target advertising campaign, the method comprising (see [0005]):
- as per claim 23, a planning device for creating a programmatic advertising delivery plan related to a target advertising campaign, the planning device comprising: a processor; and a memory storing instructions for causing the processor to perform a planning process, the planning process comprising (see [0005]; [0018]; [0064]): 
- as per claim limitations of claims 12 and 23,
(a) reading event planning information from a memory (see [0005]; [0026]; [0064]); 
(b) reading target condition information indicating a target condition from the memory (see [0005]; [0046]-[0048]; [0064]); 
(c) creating the delivery plan (see [0005]; [0057]); and 
(d) writing in the memory the delivery plan created, the event planning information being planning information on an external event in a future target period (see [0005]; [0037]; [0057]), the external event being an event of which implementation is plannable in advance, of which implementation or notification of the implementation affects results of programmatic advertising, and which is different from programmatic advertising delivery (see [0035]-[0038]), 
(e) the target condition being a condition related to results of the programmatic advertising in the future target period (see [0025]-[0028]; [0043]), 
(f) the creating the delivery plan comprising: learning a prediction model through machine learning using learning data, the learning data including past event planning information, [...] (see [0049]; [0054]-[0057]);
(g)  predicting the results of the programmatic advertising in the future target period based on the event planning information, a programmatic advertising delivery plan in the future target period, and the prediction model (see [0054]-[0057]), and 
(h) creating the programmatic advertising delivery plan in the future target period so that the predicted results approach results indicated in the target condition information, and the prediction model being a model for predicting the results of the programmatic advertising based on the event planning information and the programmatic advertising delivery plan (see [0025]-[0028]; [0039]; [0055]-[0057]).
	Lewis suggests analyzing impact on viewership due to external event during an ad campaign, see [0041]-[0044], and making adjustments to future campaign, see at least [0046]-[0057], however Lewis expressly does not teach [...] a past programmatic advertising delivery plan, and past results of the programmatic advertising. 
	Cavander teaches [...] a past programmatic advertising delivery plan, and past results of the programmatic advertising (see [0017] note "the term "response factor" represents any measure of the effectiveness of a marketing activity. Such effectiveness may be measured, for example, as the marginal profit or loss ( e.g., adjusted revenue less actual cost) obtained from any given marketing element, or performance measures of other aspects of the marketing elements ( e.g., the profit or loss of a campaigns, one or more touchpoints, a time period, a target audience, etc.). The response factor can be used as part of an analysis of the historical performance of any marketing activity or group of activities for future decision making ( e.g., where the decision making process is implemented in a computer). For instance, if the response factor indicates a particular marketing effort has led to a financial loss under certain conditions (e.g., marketing channel, time, audience, etc.), the decision maker may decide to abandon a strategy involving similar conditions, or to modify the strategy in a particular way so as to prospectively improve the response factor for related future marketing activities. The response factor can be used for any purpose where the effectiveness of a certain marketing activity or set of marketing activities is relevant, such as for generating or updating a predictive model that is used at least in part for generating a marketing plan"; [0018]; also additionally see [0021]-[0022]; [0028]-[0030]; [0048]; [0057] note "continues by generating 1206 a model based on the response factors. The method 1200 further includes receiving 1208 scenario data representing a marketing campaign scenario. The marketing campaign scenario can be associated with at least one of the marketing elements. The method 1200 continues by generating 1210 a marketing plan based on the model and the scenario data. The marketing plan includes at least one of the marketing elements. In some cases, the scenario data includes a marketing goal, a budget constraint, a resource constraint and an economic assumption. In such cases, the marketing plan can include a mix of the marketing elements that are predicted, based on the model, to achieve the marketing goal in light of the budget constraint, the resource constraint and the economic assumption. These may be user-provided parameters that constrain various aspects of a marketing plan, such as which marketing elements are used, when the marketing elements are used, and to what extent the marketing elements are used. In some cases, the scenario data further includes a set of parameters, including a brand, a product, a touchpoint, a geographical market, a time frame, or any combination thereof. In such cases, the marketing plan includes the marketing elements corresponding to the parameters." - as they also teach a model that learns to optimize marketing resource allocation for future ad campaigns based on one or more historical ad campaigns and its performance/results).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify Lewis's foregoing suggestion in view of Cavander's foregoing teachings with motivation to evaluate past advertisement distribution and outcome related data to improve future marketing response, for instance by updating a predictive model, see at least Cavander [0017].
	As per claims 13 and 24, Lewis in view of Cavander teaches the claim limitations of claims 12 and 23 respectively. Lewis teaches wherein the learning data includes the event planning information in a first period in a campaign period of the target [...] campaign, the programmatic [...] delivery plan in the first period, and the results of the programmatic [...] in the first period (see [0049]), and wherein the learning includes learning, using the learning data, a prediction model for predicting results of the programmatic [...] in a second period later than the first period in the campaign period (see [0047]; [0050]-[0057]).  
	Although Lewis is intended for planning future advertising campaign to maximize viewership based on a budget, see at least Lewis [0026], Lewis limits the analysis to past viewership data, i.e. it is not readily apparent whether historical ad campaign statistics are generated or not, thus Lewis expressly does not teach  [...] advertising [...] advertising [...] advertising [...] advertising [...]. Cavander teaches [...] advertising [...] advertising [...] advertising [...] advertising [...] (see [0017] note "the term "response factor" represents any measure of the effectiveness of a marketing activity. Such effectiveness may be measured, for example, as the marginal profit or loss ( e.g., adjusted revenue less actual cost) obtained from any given marketing element, or performance measures of other aspects of the marketing elements ( e.g., the profit or loss of a campaigns, one or more touchpoints, a time period, a target audience, etc.). The response factor can be used as part of an analysis of the historical performance of any marketing activity or group of activities for future decision making ( e.g., where the decision making process is implemented in a computer). For instance, if the response factor indicates a particular marketing effort has led to a financial loss under certain conditions (e.g., marketing channel, time, audience, etc.), the decision maker may decide to abandon a strategy involving similar conditions, or to modify the strategy in a particular way so as to prospectively improve the response factor for related future marketing activities. The response factor can be used for any purpose where the effectiveness of a certain marketing activity or set of marketing activities is relevant, such as for generating or updating a predictive model that is used at least in part for generating a marketing plan"; [0018]; also additionally see [0021]-[0022]; [0028]-[0030]; [0048]; [0057] note "continues by generating 1206 a model based on the response factors. The method 1200 further includes receiving 1208 scenario data representing a marketing campaign scenario. The marketing campaign scenario can be associated with at least one of the marketing elements. The method 1200 continues by generating 1210 a marketing plan based on the model and the scenario data. The marketing plan includes at least one of the marketing elements. In some cases, the scenario data includes a marketing goal, a budget constraint, a resource constraint and an economic assumption. In such cases, the marketing plan can include a mix of the marketing elements that are predicted, based on the model, to achieve the marketing goal in light of the budget constraint, the resource constraint and the economic assumption. These may be user-provided parameters that constrain various aspects of a marketing plan, such as which marketing elements are used, when the marketing elements are used, and to what extent the marketing elements are used. In some cases, the scenario data further includes a set of parameters, including a brand, a product, a touchpoint, a geographical market, a time frame, or any combination thereof. In such cases, the marketing plan includes the marketing elements corresponding to the parameters." - as they also teach a model that learns to optimize marketing resource allocation for future ad campaigns based on one or more historical ad campaigns and its performance/results).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Lewis's foregoing suggestion in view of Cavander's foregoing teachings with motivation to evaluate past advertisement distribution and outcome related data to improve future marketing response, for instance by updating a predictive model, see at least Cavander [0017].
	As per claims 14 and 25, Lewis in view of Cavander teaches the claim limitations of claims 12 and 23 respectively. Lewis teaches wherein the learning the prediction model includes learning the prediction model through memory learning based on at least one of [...]
	suggests, see Lewis [0054]-[0057], however Lewis expressly does not teach [...] neural network, support vector memory, decision tree, Bayesian network, linear regression, multivariate analysis, or logistic regression analysis.  Cavander teaches [...] neural network, support vector memory, decision tree, Bayesian network, linear regression, multivariate analysis, or logistic regression analysis (see [0018]; [0028]-[0030])
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Lewis's foregoing suggestion in view of Cavander's foregoing teachings with motivation to evaluate using a particular type of machine learning model and/or technique to represent true impact or effect of ad resource allocation decisions on a business outcome, see at least Cavander [0026].
	As per claim 15, Lewis in view of Cavander teaches the claim limitations of claim 12. Lewis teaches wherein the event planning information includes at least one of: information on a reserved advertising delivery plan; planning information on a press release for goods or services related to the advertising campaign; planning information on an exhibition for the goods or services; and information indicating a broadcast schedule or a delivery schedule of a program of a contents output device that outputs contents (see [0026]; [0046]-[0053]; [0057]).  
	As per claim 16, Lewis in view of Cavander teaches the claim limitations of claim 12. Lewis teaches further comprising: reading the programmatic advertising delivery plan in the target period from the memory, wherein the prediction model comprises a first prediction model and a second prediction model, the first prediction model being a model that enables prediction of results of the external event based on the event planning information (see [0046]-[0054]), and the second prediction model being a model that enables prediction of the results of the programmatic advertising based on the results of the external event and the programmatic advertising delivery plan (see [0055]-[0057]), and wherein the creating comprises:  predicting, using the first prediction model, the results of the external event in the target period based on the event planning information (see [0046]-[0054]); predicting, using the second prediction model, the results of the programmatic advertising in the target period based on the results of the external event in the target period predicted and the programmatic advertising delivery plan in the target period (see [0055]-[0057]); and changing the programmatic advertising delivery plan in the target period so that the results of the programmatic advertising in the target period predicted approach the results indicated in the target condition information (see [0056]-[0057]).    
	As per claim 17, Lewis in view of Cavander teaches the claim limitations of claim 12. Lewis teaches further comprising: reading, from the memory, information on a budget amount related to the programmatic advertising delivery in the target period, wherein the creating includes creating the programmatic advertising delivery plan in the target period based on the budget amount (see [0026]; [0028]; [0057]).  
	As per claim 18, Lewis in view of Cavander teaches the claim limitations of claim 17. Lewis teaches wherein the creating includes creating the delivery plan such that a total programmatic advertising cost in an entire campaign period of the advertising campaign is the budget amount at an end of the campaign period (see [0026]; [0028]; [0055]-[0057]).  
	As per claim 19, Lewis in view of Cavander teaches the claim limitations of claim 17. Lewis suggests, see [0026]; [0028]; [0057], however Lewis expressly does not teach wherein the information on the budget amount includes information on a budget amount in each of multiple periods obtained by dividing the target period, and wherein the creating includes creating the delivery plan such that programmatic advertising costs in each of the multiple periods are the budget amount in the corresponding period.  
	Cavander teaches wherein the information on the budget amount includes information on a budget amount in each of multiple periods obtained by dividing the target period, and wherein the creating includes creating the delivery plan such that programmatic advertising costs in each of the multiple periods are the budget amount in the corresponding period (see [0021] "As used herein, the term “marketing plan” includes a scheduled allocation of a marketing budget to one or more different types of media (e.g., print, television, online, etc.) across one or more different dimensions (e.g., brands, local markets, marketing campaigns and time frames). For example, the marketing plan may allocate a certain percentage or fixed dollar amount of the budget toward print advertising, and another percentage or dollar amount to social media. In some cases, the marketing plan can be used in conjunction with, or to determine, other considerations, such as a flighting schedule, where the allocation of the budget is coordinated with the time sequence in which the budget is to be spent (e.g., 30% of the budget in the first month of a campaign, 50% of the budget in the second month, and 20% of the budget in the third month)."; [0030] "In some embodiments, response factors for a particular business outcome may be modeled using advertising variables and other external factors or causal variables. For example, sales revenue may depend on the allocation of marketing resources to television media and search engine media along with other related external factors, such as the economy, distribution, pricing, awareness (e.g., number of followers on Twitter or friends on Facebook), page views of Facebook or other websites, and so on. The backend platform can collect, analyze, and incorporate data for each of these external factors into a cross-media attribution model to provide additional information regarding the true impact of marketing resource allocations on business outcomes."; [0044]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Lewis's foregoing suggestion in view of Cavander's foregoing teachings with motivation to split or divide the target period in multiple periods such that budget can be allocated in varying manner for each of the periods of the target period such that a business outcome can be achieved through different marketing or advertising resource allocation strategies, see at least Cavander [0021] and [0044].
	As per claim 20, Lewis in view of Cavander teaches the claim limitations of claim 12. Lewis suggests, see [0025]-[0028]; [0044];  [0055]-[0057], however Lewis expressly does not teach wherein the creating includes creating the delivery plan such that programmatic advertising costs in a first period are greater or smaller than programmatic advertising costs in a second period, the first period being a portion of the target period during which the external event is implemented or the results of the external event are equal to or greater than a first threshold, the second period being a portion of the target period during which the external event is not implemented or the results of the external event are equal to or smaller than a second threshold, the second threshold being equal to or smaller than the first threshold. 
	Cavander teaches wherein the creating includes creating the delivery plan such that programmatic advertising costs in a first period are greater or smaller than programmatic advertising costs in a second period, the first period being a portion of the target period during which the external event is implemented or the results of the external event are equal to or greater than a first threshold, the second period being a portion of the target period during which the external event is not implemented or the results of the external event are equal to or smaller than a second threshold, the second threshold being equal to or smaller than the first threshold (see [0021] "As used herein, the term “marketing plan” includes a scheduled allocation of a marketing budget to one or more different types of media (e.g., print, television, online, etc.) across one or more different dimensions (e.g., brands, local markets, marketing campaigns and time frames). For example, the marketing plan may allocate a certain percentage or fixed dollar amount of the budget toward print advertising, and another percentage or dollar amount to social media. In some cases, the marketing plan can be used in conjunction with, or to determine, other considerations, such as a flighting schedule, where the allocation of the budget is coordinated with the time sequence in which the budget is to be spent (e.g., 30% of the budget in the first month of a campaign, 50% of the budget in the second month, and 20% of the budget in the third month)."; [0030] "In some embodiments, response factors for a particular business outcome may be modeled using advertising variables and other external factors or causal variables. For example, sales revenue may depend on the allocation of marketing resources to television media and search engine media along with other related external factors, such as the economy, distribution, pricing, awareness (e.g., number of followers on Twitter or friends on Facebook), page views of Facebook or other websites, and so on. The backend platform can collect, analyze, and incorporate data for each of these external factors into a cross-media attribution model to provide additional information regarding the true impact of marketing resource allocations on business outcomes."; [0044]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Lewis's foregoing suggestion in view of Cavander's foregoing teachings with motivation to split or divide the target period in multiple periods such that budget can be allocated in varying manner for each of the periods of the target period such that a business outcome can be achieved through different marketing or advertising resource allocation strategies, see at least Cavander [0021] and [0044].
	As per claim 21, Lewis in view of Cavander teaches the claim limitations of claim 12. Lewis teaches further comprising: executing a filtering process on the event planning information, wherein the filtering process is a process to extract the event planning information which affects results of specific programmatic advertising from the event planning information (see [0037]-[0039]).    
	As per claim 22, Lewis in view of Cavander teaches the claim limitations of claim 12. Lewis teaches further comprising: executing a difference detection process on the event planning information, the difference detection process being a process to detect a difference between the event planning information newly acquired and the event planning information already acquired, and updating the prediction model using the difference detected (see [0037]-[0039]; [0054]; [0057]).    
Response to Remarks
5.	Regarding "2) Claim Rejections - 35 U.S.C. § 112" the claims are no longer being interpreted under 112(f), and the Examiner has maintained 35 U.S.C. 112(b) because the body of the claim is still silent as to which one or more limitations is/are being implemented with a computer and the Applicant's amendment are not sufficient to resolve the underlying issue.
	Regarding "3) Claim Rejections - 35 U.S.C. § 101" the Applicant fails to particularly argue. The Applicant has not specified whether they are arguing against prong one or prong two analysis clearly. Although, the Examiner does not necessarily agree that claims cannot be practically performed in human mind (because machine learning is being evaluated under prong two as an additional element), under prong one, the Examiner has not invoked mental processes grouping and the whole argument is based on rebutting mental processes grouping. Accordingly, the Applicant appears to have formulated their own rejection and rebutted their own rejection. However, the Applicant has not addressed the actual rejection as set forth. Therefore, the Examiner respectfully maintains that under prong one, based on the abstract recitation and its broadest reasonable interpretation in light of the as-filed specification, claims squarely invoke certain methods of organizing human activity and mathematical concepts, i.e. "based on the foregoing abstract recitation, the claims recite an abstract idea or scheme or plan of carrying out an advertising campaign that has target condition(s) and which accounts for effects of external event in predicting, via one or more models,  results of advertising campaign and creating ad delivery plan to meet the target condition which is certain methods of organizing human activity and mathematical concepts. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations, for instance note recitation of  "model" or one or more models per claims 12-14, 16, and 22-25. Further, see MPEP 2106.04(a)(2) I. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application."
	Furthermore the Examiner considered machine learning as an additional element and it is simply being applied to the abstract idea of creating an ad delivery plan as it is recited at a high level of generality and also being generally linked to the abstract idea as a field of use. Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea or scheme or plan of carrying out an advertising campaign that has target condition(s) and which accounts for effects of external event in predicting, via one or more models,  results of advertising campaign and creating ad delivery plan to meet the target condition  (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Regarding "4) Claim Rejections - 35 U.S. C. § 102" the Applicant has simply generally discussed Lewis and Cavander and generally alleges that learning model that learns from past "the event planning information in a past, the programmatic advertising delivery plan in a past, and the results of the programmatic advertising in a past" is not taught by Lewis and Cavander. The Examiner respectfully disagrees. It appears that the Applicant is attacking each reference individually, however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)." The rejection has been updated in view of filed claim amendments and is as follows:
(f) the creating the delivery plan comprising: learning a prediction model through machine learning using learning data, the learning data including past event planning information, [...] (see [0049]; [0054]-[0057])", and
	"Lewis suggests analyzing impact on viewership due to external event during an ad campaign, see [0041]-[0044], and making adjustments to future campaign, see at least [0046]-[0057], however Lewis expressly does not teach [...] a past programmatic advertising delivery plan, and past results of the programmatic advertising. 
	Cavander teaches [...] a past programmatic advertising delivery plan, and past results of the programmatic advertising (see [0017] note "the term "response factor" represents any measure of the effectiveness of a marketing activity. Such effectiveness may be measured, for example, as the marginal profit or loss ( e.g., adjusted revenue less actual cost) obtained from any given marketing element, or performance measures of other aspects of the marketing elements ( e.g., the profit or loss of a campaigns, one or more touchpoints, a time period, a target audience, etc.). The response factor can be used as part of an analysis of the historical performance of any marketing activity or group of activities for future decision making ( e.g., where the decision making process is implemented in a computer). For instance, if the response factor indicates a particular marketing effort has led to a financial loss under certain conditions (e.g., marketing channel, time, audience, etc.), the decision maker may decide to abandon a strategy involving similar conditions, or to modify the strategy in a particular way so as to prospectively improve the response factor for related future marketing activities. The response factor can be used for any purpose where the effectiveness of a certain marketing activity or set of marketing activities is relevant, such as for generating or updating a predictive model that is used at least in part for generating a marketing plan"; [0018]; also additionally see [0021]-[0022]; [0028]-[0030]; [0048]; [0057] note "continues by generating 1206 a model based on the response factors. The method 1200 further includes receiving 1208 scenario data representing a marketing campaign scenario. The marketing campaign scenario can be associated with at least one of the marketing elements. The method 1200 continues by generating 1210 a marketing plan based on the model and the scenario data. The marketing plan includes at least one of the marketing elements. In some cases, the scenario data includes a marketing goal, a budget constraint, a resource constraint and an economic assumption. In such cases, the marketing plan can include a mix of the marketing elements that are predicted, based on the model, to achieve the marketing goal in light of the budget constraint, the resource constraint and the economic assumption. These may be user-provided parameters that constrain various aspects of a marketing plan, such as which marketing elements are used, when the marketing elements are used, and to what extent the marketing elements are used. In some cases, the scenario data further includes a set of parameters, including a brand, a product, a touchpoint, a geographical market, a time frame, or any combination thereof. In such cases, the marketing plan includes the marketing elements corresponding to the parameters." - as they also teach a model that learns to optimize marketing resource allocation for future ad campaigns based on one or more historical ad campaigns and its performance/results).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify Lewis's foregoing suggestion in view of Cavander's foregoing teachings with motivation to evaluate past advertisement distribution and outcome related data to improve future marketing response, for instance by updating a predictive model, see at least Cavander [0017]."
	Accordingly, since each and every element as claimed is contemplated by the combination of Lewis in view of Cavander and would be obvious to a PHOSITA to combine, the Examiner finds the Applicant's arguments unpersuasive and respectfully maintains the rejection. Furthermore, the Examiner discovered the references noted below in the Conclusion section while conducting an updated search which also teach implementation of one or more machine learning models trained on past marketing campaigns to predict future marketing results are indeed old and well known.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	- US20110040611A1 [0135] "advertising agency data may include historic logs that describe the placement of each advertisement and user impression, conversion, and the like, including, but not limited to an identifier associated with a user, a channel, time, price paid, advertisement shown, resulting user actions, or some other type of historic data relating to the advertisement and/or impression"; [0136]; [0148]; [0159] " the refinement through machine learning may include comparing economic valuation models by retrospectively comparing the extent to which the models reflect actual economic performance of advertisements. In embodiments of the invention, the economic valuation model may be based at least in part on advertising agency data 152, real-time event data 160, historic event data 154, user data 158, third party commercial data 164, and contextual data 162. In an embodiment, the advertising agency data 152 may include at least one campaign descriptor. In embodiments, the campaign descriptor may be historic log data, advertising agency campaign budget data, and a datum indicating a temporal restraint on an advertising placemen"; [0169] note "use a primary model for predicting an economic valuation of each of a plurality of available web publishable advertisement placements based in part on past performance and prices of similar advertisement placements. The real-time bidding machine facility 142 may also use a second model for predicting an economic valuation of each of the plurality of web publishable advertisement placements. After predicting the economic valuations using both the primary model and the second model, the real-time bidding machine facility 142 may compare the valuations produced by the primary model and the second model to determine a preference between the primary model and the second model. In an embodiment of the invention, the comparison of the valuations may include retrospectively comparing the extent to which the models reflect actual economic performance of advertisements. Further, in an embodiment of the invention, the primary model may be an active model responding to purchase requests. The purchase request may be a time limited purchase request. In an embodiment of the invention, the second model may replace the primary model as the active model responding to purchase requests. Further, the replacement may be based on a prediction that the second model may perform better than the primary model under the current market conditions. In embodiments of the invention, the prediction may be based at least in parts on machine learning, historical advertising performance data 130, historical event data, and real-time event data 160." 
	- US20140195334A1 see [0082] note "Data on past sales from the inventory owner's traffic system is received from traffic/sales system 502, and is ingested and stored in database 504 to create a warehouse of past sales data for analysis. Historical data on unit sales, past and projected audience estimates from database 506, and program schedule data from database 508 are transferred to module 510 and are used with machine learning techniques to generate a predictive model for future sales. In some embodiments, the model is designed to estimate the number of units of inventory (e.g. individual advertising slots) to be sold at each rate or rate code for future time periods. Sales estimates can be modeled at various grouping levels for a specific program, a time period (e.g. an hour or daypart), and a content source for a given time period, and unit sales are analyzed for each content source and zone covered by the system. Once a model has been trained, the model is utilized by module 512 with inputs from future programming schedules and future audience estimates to project inventory sold and available, which is stored in database 514. In some embodiments, current inventory levels for the future are extracted from the data received from traffic/sales system 502 and optionally stored in database 516 and may be used by module 512 to generate more accurate projections. The model is periodically re-trained and new estimates of inventory availability are generated as necessary. Projections created from the model enable tier analysis and media planning with audience management system 400."
	- US20160379243 Titled: Method and system for forecasting a campaign performance using predictive modeling; see the following:
[0040] In some embodiment, as will be described in further detail below, the campaign predictive modeling and forecasting tool 302 may be a back-end tool for advertisers to analyze the history campaign data and feedback data from won advertisements, load proposed parameters for future campaigns to simulate using selected predictive model, and provide a forecasted performance matrix to the advertisers. Therefore, the advertisers may have a first-hand understanding on how the proposed parameters will perform in a future advertisement campaign, and how to adjust the proposed parameters to achieve a particular KPI while maintain an overall success level.
[0045] FIG. 4 is an exemplary system diagram of a campaign predictive modeling and forecasting tool, according to an embodiment of the present teaching. The campaign predictive modeling and forecasting tool may comprise a forecasting module 420 and a modeling module 430. Upon receiving proposed campaign data from the advertiser 114, the forecasting module 420 may select one or more predictive models from the modeling module 430, and perform analysis and forecasting using the proposed campaign data. A predicted performance matrix is further generated and returned to the advertiser 114. The modeling module 430 may perform an offline modeling based on historical data such as campaign parameters used in previous ad biddings, feedback data from previously placed ads, user demographics and browsing history, social trending data, context data related to supply sources. The modeling module 430 may adopt a plurality of algorithms such as weighted moving average, exponential smoothing, trend estimation, regression analysis, data mining, machine learning, pattern recognition, probabilistic forecasting, etc. In some embodiment, the algorithms may be statistic based methods, but the algorithms may be artificial intelligence methods such as fuzzy logic, or the combination of one or more of the methods set forth above. The parameters of each of the adopted algorithm are trained using the historical data. As the historical data refreshes quickly each day, the model training may be trained on a regular basis, For instance, a scheduled weekly training, such that the campaign predictive modeling and forecasting tool can provide more accurate forecasting of future campaigns.
[0064]-[0065]; [0066] FIG. 12B is an exemplary forecasted success matrix, according to yet another embodiment of the present teaching. In this embodiment, the predictive score is 7 indicating a medium to top performance of a future campaign. While maintaining the overall medium to top performance, the success matrix provides forecasted KPIs using a scheduling based predictive model. For instance, during a prime time period (e.g., 8 am-9 am), a constant max budge with max bid of $1.1 renders approximate 50,000 clicks and a likely success rate 99% of winning the bid; during other day time period, a same constant max budget with max bid of $1 renders approximate 5,000 clicks and a likely success rate 20% of winning the bid; and during weekend time period, a same constant max budget with max bid of $1 renders approximate 10,000 clicks and a likely success rate 40% of winning the bid. In this embodiment, the variable vector comprises different time frames that an advertisement is shown."; [0067]
[0071] Using the node and edge connection information associated with the constructed campaign network, the forecasting framework selects a set of historical campaigns denoted as C1, C2, C3, . . . , Cm with highest correlation with existing campaign C0. For each user interested KPI such as CTR, the forecasting framework collects corresponding KPI values from campaigns C1, C2, C3, . . . , Cm, and runs a multi-variant time series model based on the collected KPI from the historical campaigns to predict the future score of the existing campaign C0." [0077]; [0081]

	- Pub. No.: US20190019213 Titled: Predicting the effectiveness of a marketing campaign prior to deployment; see Abstract "In some implementations, a computing device may determine, from multiple data sources, multiple event timelines, with each event timeline associated with a customer. Each event in an event timeline represents an interaction between the customer and a vendor of goods and/or services. For N (N>1) marketing campaigns, N augmented timelines may be created for each timeline by augmenting each event timeline with the individual marketing campaigns. Thus, for M (M>1) customers, M×N augmented event timelines may be created. A trained machine learning model may perform an analysis of each augmented event timeline to predict results of executing each marketing campaign. The results may include total predicted revenue and total predicted cost resulting from executing each marketing campaign. A particular marketing campaign from the N marketing campaigns may be selected and execution of one or more marketing events may be initiated."
	- US20170161773A1 Abstract "Methods and systems have been provided for matching advertising requests (e.g., for advertisements in an advertising campaign) to advertising events (e.g., during display of a media asset or within a media guidance application) based on predicted viewership information determined using machine learning techniques. Performance of an artificial neural network (ANN) based approach and a support vector machine (SVM) based approach have been described, along with a hybrid approach that combines information from the ANN and SVM approaches. These techniques described with the ANN and SVM are equally applicable to other machine learning techniques."; [0002] Accordingly, methods and systems are disclosed herein for predicting viewership information for targeted advertising by employing machine learning techniques. For example, artificial neural network (ANN) and support vector machine (SVM) techniques may be employed. Hybrid approaches are also disclosed, whereby results from ANN and/or SVM techniques may be combined to generate a prediction of viewership information at a specified future point in time.; [0003] For example, a system may store a queue of advertising events (e.g., interstitial advertising slots during scheduled broadcasting times, or scheduled banner advertisements for display in a media guidance application, etc.). The advertising events may be stored in the queue and ordered according to a scheduled broadcast or display time. For each advertising event in the queue, the system may compute predicted viewership information (e.g., demographic information about viewers of an advertising event at the scheduled time), using a first model configured for long-term predictions (e.g., a support vector machine based model), and using a second model configured for short-term predictions (e.g., an artificial neural network machine based model).; [0004] The system may determine a difference between a scheduled time of the retrieved advertising event and a current time (e.g., if the advertising event is scheduled for four weeks from a current time the difference would be four weeks). The system may then compare the difference to a first threshold in order to select among the predicted viewership information (e.g., the long-term prediction from the model configured for long-term or the short-term prediction from the model configured for short-term). The short-term model may be more accurate for short-term predictions while the long-term model may more accurate for long-term predictions.; [0005] Based on the comparison, the system may select the long-term prediction if the difference between the scheduled time and current time is greater than the first threshold, or may select the short-term prediction if the difference is less than or equal to the first threshold. The system may store the selected prediction of viewership information and update the advertising event in the queue to include the estimated viewership information.; [0006] The system may subsequently match advertising requests from advertising campaigns to one or more advertising events. For example, a car company may initiate an advertising campaign to market cars to a target set of viewers (e.g., adults aged 18-35), a first movie company may initiate an advertising campaign to market an animated movie to a target set of viewers (e.g., children aged 5-10), and a second movie company may initiate an advertising campaign to market a movie (e.g., a puppet movie) to the same target set of viewers as the first movie company (e.g., children aged 5-10). The system may determine that advertising events that take place in the morning have viewership that includes viewers aged 5-10, and may determine that advertising events that take place in the evening have viewers aged 18-35.; [0007] The system may retrieve an advertising event (e.g., an interstitial advertisement scheduled for 8:30 AM in the morning) from an advertising event queue, where viewership information has been predicted using at least one of a first model configured for long-term predictions, a second model configured for short-term predictions, or a hybrid model that combines the long-term predictions and short-term predictions. The system may search a database of advertising requests (e.g., including advertising requests of the car company and movie company) for advertising requests that match the predicted viewership information of the retrieved advertising event.; [0008] The system may determine that multiple search results match the predicted viewership information (e.g., viewers aged 5-10) of the retrieved advertising event. For example, the system may determine that a first advertising request (e.g., for a first advertisement for the animated movie from the first movie company) and that a second advertising request (e.g., for a second advertisement for the puppet movie from the second movie company) match to the predicted viewership information for the retrieved advertising event. The system may use other information to select among the multiple advertising requests to match to the advertising event. For example, the system may use information such as which advertising campaign of the first movie company and the second movie company has a more imminent completion date. If the second movie company has a more imminent completion date for its campaign than the first movie company (e.g., because its puppet movie will be released weeks before the animated movie of the first movie company), the system may match the second advertising request for the second company to the retrieved advertising event.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519. The examiner can normally be reached Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIPEN M PATEL/Primary Examiner, Art Unit 3688